Since the rehearing of this cause, have carefully and fully re-examined the record and the cases relied upon by the respective parties, and have reached the conclusion: first, that the trial court should be directed to enter judgment in favor of respondent and against appellant on the verdict of the jury on respondent's first four causes of action. Second, that judgment on respondent's ninth cause of action should be reversed and a new trial granted as to that cause of action, and further and as to that cause of action respondent is entitled to recover whatever damages he can prove by competent evidence he actually suffered. Third, the trial court erred in sustaining appellant's objection to respondent's testimony as to the value of the contracts of employment, which he (respondent) testified he was prevented from obtaining, because the chattel mortgages had not been released.
Dunlap, Justice, has requested me to state that he concurs in the conclusions herein expressed.